USCA11 Case: 20-14301    Date Filed: 05/19/2021    Page: 1 of 8



                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-14301
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 7:09-cr-00486-LSC-GMB-1



UNITED STATES OF AMERICA,

                                                            Plaintiff - Appellee,

                                    versus

CHRISTOPHER DAVID COBB,

                                                          Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                              (May 19, 2021)

Before LUCK, LAGOA, and TJOFLAT, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-14301        Date Filed: 05/19/2021    Page: 2 of 8



      Christopher Cobb, proceeding pro se, appeals the denial of his motion to

unseal grand jury transcripts and his signed indictment. In this appeal, Cobb first

argues that the District Court that presided over his original criminal action had the

duty to ensure that the Assistant United States Attorney (AUSA) that presented

evidence to the grand jury took the proper oath of office. But because the District

Court allegedly did not, Cobb contends that the grand jury transcripts and signed

indictment should be unsealed. He then argues that the District Court applied

United States v. Mechanik, 475 U.S. 66, 106 S. Ct. 938 (1986)—which holds that a

petit jury’s guilty verdict means that the criminal defendant is in fact guilty as

charged beyond a reasonable doubt—too broadly.

      We disagree with Cobb on both points. On the former, the District Court did

not abuse its discretion in denying Cobb’s motion because there was no currently

pending judicial proceeding connected to Cobb’s request to unseal. And on the

latter, the District Court correctly concluded that any error that may have occurred

before the grand jury was harmless beyond a reasonable doubt because a petit jury

found Cobb guilty. Accordingly, we affirm.

                                           I.

      On October 27, 2010, a grand jury charged Cobb with knowing receipt of

child pornography, in violation of 18 U.S.C § 2252A(a)(2) (Count 1), knowing

distribution of child pornography, in violation of 18 U.S.C. § 2252A(a)(2) (Count


                                           2
           USCA11 Case: 20-14301          Date Filed: 05/19/2021      Page: 3 of 8



2), and knowing possession of child pornography, in violation of 18 U.S.C

§ 2252A(a)(5)(B) (Count 3). A jury found Cobb guilty on Counts 1 and 3, but not

guilty on Count 2. The District Court sentenced Cobb to a total term of 210

months’ imprisonment, and a panel of this Court affirmed Cobb’s sentences,

United States v. Cobb, 479 F. App’x 210, 211–12 (11th Cir. 2012).

       In February 2018, Cobb filed a motion purportedly seeking relief under

Federal Rule of Civil Procedure 60(b), which provides grounds for relief from a

final judgment, order, or proceeding. Cobb’s motion asserted that AUSA Mary

Ann Gallagher—the prosecutor for Cobb’s criminal case—did not file her oath of

office and appointment affidavit that provided her with the legal authorization to

act as a representative of the federal government. In support, Cobb pointed to a

Freedom of Information Act response he received from the Executive Office for

the United States Attorneys (EOUSA), which stated that a search for the records

Cobb requested “revealed no responsive records” and that the “records ha[d] been

destroyed pursuant to Department of Justice guidelines.” 1 The District Court

denied the motion because Cobb’s case had been closed since 2011, and thus the

Court “lack[ed] jurisdiction to modify or reduce his sentence.”




       1
         It is worth noting that EOUSA’s response to Cobb’s FOIA request states only that his
request did not turn up an Oath of Office signed by AUSA Gallagher, not that she did not sign
one.
                                               3
            USCA11 Case: 20-14301      Date Filed: 05/19/2021   Page: 4 of 8



         So, in December 2018, Cobb filed a motion to unseal the grand jury

transcripts and the signed indictment. Cobb claimed that, based on his FOIA

request, he had determined that AUSA Gallagher did not have an oath of office on

file with EOUSA when she appeared before the grand jury in his case. In support,

he attached the FOIA response letter he received from EOUSA that stated that the

information he requested had been destroyed pursuant to Department of Justice

guidelines. Cobb later filed a second FOIA response he received from EOUSA,

which noted that “records of former AUSAs are not maintained by EOUSA upon

separation from employment.”


         The District Court ultimately denied Cobb’s motion. Recognizing that it is

generally “well-settled policy of federal law that grand jury proceedings remain

secret,” the District Court found that Cobb had not demonstrated a compelling

need for the grand jury materials. Likewise, the Court—relying on United States v.

Mechanik, 475 U.S. 66, 70, 106 S. Ct. 938, 941–42 (1986)—concluded that any

alleged error in the grand jury proceedings would have been harmless beyond a

reasonable doubt because the petit jury ultimately found Cobb guilty on Counts 1

and 3.


         Cobb timely appealed the denial of his motion to unseal the grand jury

transcripts and the signed indictment. But we affirm on two grounds. First, the


                                           4
          USCA11 Case: 20-14301      Date Filed: 05/19/2021    Page: 5 of 8



District Court’s denial was not an abuse discretion because no judicial proceeding

was anticipated or currently pending that was connected to Cobb’s request to

unseal. And second, even if an error occurred before the grand jury, it was

harmless beyond a reasonable doubt because a petit jury later found Cobb guilty.


                                         II.

      A district court’s refusal to unseal court documents is reviewed for abuse of

discretion. Romero v. Drummond Co., 480 F.3d 1234, 1242 (11th Cir. 2007).

District courts have wide discretion in evaluating whether disclosure of grand jury

materials would be appropriate. United Kingdom v. United States, 238 F.3d 1312,

1320 (11th Cir. 2001).

                                               III.

      We’ll start with whether Cobb can satisfy the Federal Rule of Criminal

Procedure 6(e)(3)(E)(i) exception that permits the disclosure of grand jury

materials “preliminary to or in connection with a judicial proceeding.” Fed. R.

Crim. P. 6(e)(3)(E)(i). We’ll then turn to whether the error Cobb alleges—

assuming that it indeed occurred—is enough to require disclosure in this case.

      With a few limited exceptions, the disclosure of grand jury materials must

first be authorized by a court. See Fed. R. Crim. P. 6(e)(2), (3). We have held that,

to obtain disclosure of protected grand jury materials, a person must show a

“particularized need” for the documents. United Kingdom, 238 F.3d at 1320.

                                         5
          USCA11 Case: 20-14301       Date Filed: 05/19/2021    Page: 6 of 8



Parties seeking grand jury materials “must show that the material they seek is

needed to avoid a possible injustice in another judicial proceeding, that the need

for disclosure is greater than the need for continued secrecy, and that their request

is structured to cover only the material so needed.” Id. at 1320–21. Critically,

under Rule 6(e), the “[]other judicial proceeding” must be one that is already

pending, or, at the very least, anticipated. United States v. Baggot, 463 U.S. 476,

479–80, 103 S. Ct. 3164, 3167 (1983) (“[Federal Rule of Criminal Procedure 6(e)]

contemplates only uses related fairly directly to some identifiable litigation,

pending or anticipated.” (emphasis added)). And the Supreme Court has

repeatedly emphasized that district courts are given wide discretion to determine

whether disclosure of grand jury materials is appropriate. See United States v.

John Doe, Inc. I, 481 U.S. 102, 116, 107 S. Ct. 1656, 1664 (1987).

      Here, the District Court did not abuse its discretion when it denied Cobb’s

motion to unseal the grand jury records. Cobb has not satisfied Rule

6(e)(3)(E)(i)’s exception because he has not pointed to any pending or anticipated

judicial proceedings connected to his request for the transcripts. The only potential

proceeding that this Court could identify—Cobb’s criminal case—has been closed

since 2011. Under Baggot, this lack of a pending or anticipated proceeding is

dispositive. 463 U.S. at 479, 103 S. Ct. at 3167.




                                           6
          USCA11 Case: 20-14301        Date Filed: 05/19/2021    Page: 7 of 8



      The District Court did suggest, however, that Cobb may “anticipate[]” filing

a motion to dismiss his indictment and vacate his conviction and sentences based

on the contents of the grand jury records. But if the mere possibility of a motion to

dismiss an indictment qualified as an “anticipated” judicial proceeding under Rule

6(e)(3)(E)(i), every criminal defendant would seek to unseal their grand jury

proceedings in order to dig around for some error. Given that “the proper

functioning of our grand jury system depends upon the secrecy of grand jury

proceedings,” Douglas Oil Co. v. Petrol Stops Nw., 441 U.S. 211, 218, 99 S. Ct.
1667, 1672 (1979), we will not stretch Baggot that far. And regardless, this does

not alter our conclusion that the District Court did not abuse its discretion.

Although the District Court relied on different reasoning when denying Cobb’s

motion, we may affirm on any ground supported by the record. LeCroy v. United

States, 739 F.3d 1297, 1312 (11th Cir. 2014).

      But we will nevertheless give Cobb the benefit of the doubt and assume (1)

that there was a “pending or anticipated proceeding” and (2) that there was some

error before the grand jury when the AUSA (allegedly) failed to take the proper

oath of office. Even with the aid of these assumptions, Cobb’s motion to unseal

still fails. Any error in a grand jury proceeding is harmless beyond a reasonable

doubt when a petit jury enters a guilty verdict, as the guilty verdict means that

there was probable cause to believe that the defendant was guilty, and that the


                                           7
            USCA11 Case: 20-14301      Date Filed: 05/19/2021   Page: 8 of 8



defendant was in fact guilty as charged beyond a reasonable doubt. Mechanik, 475
U.S. at 70, 106 S. Ct. at 941–42. Thus, Cobb—who was found guilty by a petit

jury on two counts—cannot demonstrate a “compelling” or “particularized need,”

United Kingdom, 238 F.3d at 1316, 1320, for the grand jury records because the

error that allegedly occurred before the grand jury is harmless beyond a reasonable

doubt.

         Accordingly, we affirm the District Court’s denial of Cobb’s motion to

unseal.


         AFFIRMED.




                                           8